Name: Commission Implementing Regulation (EU) NoÃ 492/2013 of 28Ã May 2013 amending Regulations (EC) NoÃ 533/2007, (EC) NoÃ 536/2007 and (EC) NoÃ 442/2009 as regards the quantities available for the import tariff quotas under those Regulations
 Type: Regulation
 Subject Matter: tariff policy;  agricultural activity;  America;  trade;  animal product
 Date Published: nan

 29.5.2013 EN Official Journal of the European Union L 142/1 COMMISSION IMPLEMENTING REGULATION (EU) No 492/2013 of 28 May 2013 amending Regulations (EC) No 533/2007, (EC) No 536/2007 and (EC) No 442/2009 as regards the quantities available for the import tariff quotas under those Regulations THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 144(1), in conjunction with Article 4 thereof, Whereas: (1) Commission Regulations (EC) No 533/2007 of 14 May 2007 opening and providing for the administration of tariff quotas in the poultrymeat sector (2), (EC) No 536/2007 of 15 May 2007 opening and providing for the administration of a tariff quota for poultrymeat allocated to the United States of America (3) and (EC) No 442/2009 of 27 May 2009 opening and providing for the administration of Community tariff quotas in the pigmeat sector (4), open tariff quotas for certain quantities of poultrymeat and pigmeat products. (2) The Agreement in the form of an Exchange of Letters between the European Union and the United States of America pursuant to Article XXIV:6 and Article XXVIII of the General Agreement on Tariffs and Trade (GATT) 1994 relating to the modification of concessions in the schedules of the Republic of Bulgaria and Romania in the course of their accession to the European Union, approved by Council Decision 2013/125/EU (5), provides for additional quantities covered by import tariff quota for poultrymeat and pigmeat products to be granted by the Union. Therefore, the quantities available for the respective Union import tariff quotas for poultrymeat and pigmeat should be adjusted. (3) Regulations (EC) No 533/2007, (EC) No 536/2007 and (EC) No 442/2009 should therefore be amended accordingly. (4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 533/2007 is amended in accordance with Annex I to this Regulation. Article 2 Annex I to Regulation (EC) No 536/2007 is amended in accordance with Annex II to this Regulation. Article 3 Annex I to Regulation (EC) No 442/2009 is amended in accordance with Annex III to this Regulation. Article 4 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. It shall apply from the quota year starting on 1 July 2013. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 May 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 125, 15.5.2007, p. 9. (3) OJ L 128, 16.5.2007, p. 6. (4) OJ L 129, 28.5.2009, p. 13. (5) OJ L 69, 13.3.2013, p. 4. ANNEX I The table in Annex I to Regulation (EC) No 533/2007 is amended as follows: (1) in the row for Group No P 2, the entry in the column Annual quantities (tonnes) is replaced by 8 570; (2) in the row for Group No P 3, the entry in the column Annual quantities (tonnes) is replaced by 2 705; (3) in the row for Group No P 4, the entry in the column Annual quantities (tonnes) is replaced by 1 781. ANNEX II In the table in Annex I to Regulation (EC) No 536/2007, the entry in the column Total quantity as from 1 July 2006 (tonnes) is replaced by 21 345 and the title of that column is replaced by Annual quantity (tonnes). ANNEX III Annex I to Regulation (EC) No 442/2009 is amended as follows: (1) in the table in Part A, in the row for order number 09.0123, the entry in the fourth column Quantity in tonnes (weight of product) is replaced by 6 135; (2) in the table in Part B, in the row for order number 09.4170, the entry in the fourth column Quantity in tonnes (weight of product) is replaced by 4 922.